                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

XIOMARA KING,                                              No. 3:17-cv-01959-JR

                      Plaintiff,

              v.

DALLAS MENNONITE RETIREMENT                                ORDER
COMMUNITY, INC.

                      Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Papak1 issued a Findings & Recommendation (#23) on June 27, 2018,

in which he recommends the Court grant Defendant's motion to set aside an order of default.

Plaintiff has timely filed objections to the Findings & Recommendation. The matter is now

before me pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge's Findings &



       1
         After the filing of the Findings & Recommendation, this case was reassigned to
Magistrate Judge Russo.

1 - ORDER
Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       I have carefully considered Plaintiff's objections and conclude there is no basis to modify

the Findings & Recommendation. I have also reviewed the pertinent portions of the record de

novo and find no other errors in the Magistrate Judge's Findings & Recommendation.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Papak's Findings & Recommendation [23], and

therefore, Defendant's motion to set aside the order of default, [15] is granted.

       IT IS SO ORDERED.

                               DATED this                         day of                   , 2018.




                                                      MARCO A. HERNANDEZ
                                                      United States District Judge




2 - ORDER
